 



Exhibit 10.3

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE SUBJECT TO THAT CERTAIN VOTING
AGREEMENT, INVESTORS’ RIGHTS AGREEMENT AND RIGHT OF FIRST REFUSAL AGREEMENT,
EACH DATED NOVEMBER 15, 2019, BY AND AMONG THE COMPANY AND CERTAIN OF ITS
STOCKHOLDERS.

 

THE TRANSFER OF THIS WARRANT IS RESTRICTED AS DESCRIBED HEREIN.

 

H-CYTE, INC.

 

Warrant for the Purchase of Shares of Common Stock, par value $0.001 per share

 

Original Issue Date: ___________, 2020

 

THIS CERTIFIES that, for value received, [Name of Holder], whose address is
[______] (the “Holder”), is entitled to subscribe for and purchase from H-Cyte,
Inc., a Nevada corporation f/k/a Medovex Corp. (the “Company”), upon the terms
and conditions set forth herein, up to the number of Warrant Shares at a
purchase price per share equal to the Exercise Price, subject to the provisions
and upon the terms and conditions set forth herein. This Warrant was issued to
the Holder in connection with the transactions contemplated by that certain
Secured Convertible Note and Warrant Purchase Agreement (the “Purchase
Agreement”), dated April __, 2020, among the Company and the Purchasers
signatory thereto.

 

The number of shares of Common Stock issuable upon exercise of this Warrant (the
“Warrant Shares”) and the Exercise Price may be adjusted from time to time as
hereinafter set forth.

 

1. Definitions. Capitalized terms used in this Warrant but not defined herein
shall have the meanings ascribed to such terms in the Purchase Agreement. For
purposes of this Warrant, the following terms shall have the following
definitions:

 

   

 

 

(a) “Exercise Period Commencement Time” means 10:00 a.m. (New York City time) on
the day immediately following the Qualified Financing Closing, provided that if
a Qualified Financing Closing does not occur prior to the Maturity Date of the
Holder Note, then Exercise Period Commencement Time means 10:00 a.m. (New York
City time) on the day immediately following the Maturity Date of the Holder
Note.

 

(b) “Exercise Price” means the Conversion Price set forth in the Holder Note
(subject to adjustment as provided herein), provided that if a Qualified
Financing does not occur on or prior to the Maturity Date of the Holder Note,
the Exercise Price shall be equal to the price per share obtained by dividing
(x) $3,000,000 by (y) the number of Fully-Diluted Shares outstanding immediately
prior to the Maturity Date.

 

(c) “Fully-Diluted Shares” all outstanding shares of capital stock of the
Company, assuming (A) the conversion of all convertible preferred stock and the
conversion or exercise of warrants, options and all other securities convertible
into or exercisable for shares of capital stock in the Company (other than the
Holder Notes) regardless of whether such convertible securities are “in the
money”, and (B) the issuance of all shares of capital stock reserved for
issuance under any equity plan of the Company, including any additional stock
reserved in connection with a Qualified Financing.

 

(d) “Holder Note” means the Secured Convertible Promissory Note dated as of the
date hereof, in the original principal amount of $[_________] made by the
Company and payable to the Holder.

 

(e) “Warrant” means and includes this Warrant and any Common Stock or warrants
hereafter issued as a consequence of the exercise or transfer of this Warrant in
whole or in part.

 

(f) “Warrant Coverage Amount” means an amount equal to one hundred percent
(100%) of the aggregate number of shares of Common Stock into which the
Conversion Shares issuable upon conversion of the Holder Note may be converted.

 

(g) “Warrant Shares” means the number of shares of the Company’s Common Stock
equal to the quotient obtained by dividing the Warrant Coverage Amount by the
Exercise Price.

 

(h) “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Lead Purchaser and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

 

2

 

 

2. Exercise Period. Subject to the terms and conditions set forth herein, this
Warrant may be exercised at any time or from time to time during the period
commencing on Exercise Period Commencement Time and ending at the earlier to
occur of (a) 5:00 p.m. (New York City time) on the tenth (10th) anniversary of
the Exercise Period Commencement Date and (b) 5:00 p.m. (New York City time) on
the day immediately prior to the occurrence of a Purchaser Subscription Default
with respect to the Holder (the “Exercise Period”).

 

3. Procedure for Exercise; Effect of Exercise.

 

(a) Cash Exercise. This Warrant may be exercised, in whole or in part, by the
Holder during normal business hours on any business day during the Exercise
Period by (i) the presentation and surrender of this Warrant to the Company at
its principal office (or such other office or agency of the Company as it may
designate by notice in writing to the Holder at the address of the Holder
appearing on the books of the Company) along with a duly executed Notice of
Exercise (in the form attached hereto) specifying the number of Warrant Shares
to be purchased, and (ii) delivery of payment to the Company of the Exercise
Price for the number of Warrant Shares specified in the Notice of Exercise by
cash, wire transfer of immediately available funds to a bank account specified
by the Company, or by certified or bank cashier’s check.

 

(b) Cashless Exercise. If the Warrant has been outstanding for six (6) months
and there is no effective registration statement including the Warrant Shares,
this Warrant may also be exercised by the Holder through a cashless exercise, as
described in this Section 3(b). In such case, this Warrant may be exercised, in
whole or in part, by the Holder during normal business hours on any business day
during the Exercise Period by the presentation and surrender of this Warrant to
the Company at its principal office (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company) along with a duly executed
Notice of Exercise specifying the number of Warrant Shares to be applied to such
exercise. The number of shares of Common Stock to be issued upon exercise of
this Warrant pursuant to this Section 3(b) shall equal the value of this Warrant
(or the portion thereof being canceled) computed as of the date of delivery of
this Warrant to the Company using the following formula:

 

X = Y(A-B)
A

Where:

 

  X = the number of shares of Common Stock to be issued to Holder under this
Section 3(b);   Y = the number of Warrant Shares identified in the Notice of
Exercise as being applied to the subject exercise;   A = the Current Market
Price on such date; and   B = the Exercise Price on such date.

 

3

 

 

For purposes of this Section 3(b), Current Market Price shall have the
definition provided in Section 7(g).

 

The Company acknowledges and agrees that this Warrant was issued on the date set
forth at the end of this Warrant. Consequently, the Company acknowledges and
agrees that, if the Holder conducts a cashless exercise pursuant to this Section
3(b), the period during which the Holder held this Warrant may, for purposes of
Rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), be “tacked” to the period during which the Holder holds the
Warrant Shares received upon such cashless exercise.

 

(c) Effect of Exercise. Upon receipt by the Company of this Warrant and a Notice
of Exercise, together with proper payment of the Exercise Price, as provided in
this Section 3, the Company agrees that such Warrant Shares shall be deemed to
be issued to the Holder as the record holder of such Warrant Shares as of the
close of business on the date on which this Warrant has been surrendered and
payment has been made for such Warrant Shares in accordance with this Warrant
and the Holder shall be deemed to be the holder of record of the Warrant Shares,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such Warrant Shares shall not then be
actually delivered to the Holder. A stock certificate or certificates for the
Warrant Shares specified in the Notice of Exercise shall be delivered to the
Holder as promptly as practicable, and in any event within seven (7) business
days, thereafter. The stock certificate(s) so delivered shall be in any such
denominations as may be reasonably specified by the Holder in the Notice of
Exercise. If this Warrant should be exercised in part only, the Company shall,
upon surrender of this Warrant for cancellation, execute and deliver a new
Warrant evidencing the right of the Holder to purchase the balance of the
Warrant Shares subject to purchase hereunder.

 

4. Registration of Warrants; Transfer of Warrants. Any Warrants issued upon the
transfer or exercise in part of this Warrant shall be numbered and shall be
registered in a Warrant Register as they are issued. The Company shall be
entitled to treat the registered holder of any Warrant on the Warrant Register
as the owner in fact thereof for all purposes and shall not be bound to
recognize any equitable or other claim to or interest in such Warrant on the
part of any other person, and shall not be liable for any registration or
transfer of Warrants which are registered or to be registered in the name of a
fiduciary or the nominee of a fiduciary unless made with the actual knowledge
that a fiduciary or nominee is committing a breach of trust in requesting such
registration or transfer, or with the knowledge of such facts that its
participation therein amounts to bad faith. This Warrant shall be transferable
only on the books of the Company upon delivery thereof duly endorsed by the
Holder or by its duly authorized attorney or representative, or accompanied by
proper evidence of succession, assignment, or authority to transfer. In all
cases of transfer by an attorney, executor, administrator, guardian, or other
legal representative, duly authenticated evidence of his or its authority shall
be produced. Upon any registration of transfer, the Company shall deliver a new
Warrant or Warrants to the person entitled thereto. This Warrant may be
exchanged, at the option of the Holder thereof, for another Warrant, or other
Warrants of different denominations, of like tenor and representing in the
aggregate the right to purchase a like number of Warrant Shares, upon surrender
to the Company or its duly authorized agent.

 

4

 

 

5. Restrictions on Transfer.

 

(a) The Holder, as of the date of issuance hereof, represents to the Company
that such Holder is acquiring the Warrants for its own account for investment
purposes and not with a view to the distribution thereof or of the Warrant
Shares. Notwithstanding any provisions contained in this Warrant to the
contrary, this Warrant and the related Warrant Shares shall not be transferable
except pursuant to the proviso contained in the following sentence or upon the
conditions specified in this Section 4, which conditions are intended, among
other things, to insure compliance with the provisions of the Securities Act and
applicable state law in respect of the transfer of this Warrant or such Warrant
Shares. The Holder by acceptance of this Warrant agrees that the Holder will not
transfer this Warrant or the related Warrant Shares prior to delivery to the
Company of an opinion of the Holder’s counsel (as such opinion and such counsel
are described in Section 5(b) hereof) or until registration of such Warrant
Shares under the Securities Act has become effective or after a sale of such
Warrant or Warrant Shares has been consummated pursuant to Rule 144 or Rule 144A
under the Securities Act; provided, however, that the Holder may freely transfer
this Warrant or such Warrant Shares (without delivery to the Company of an
opinion of counsel) (i) to one of its nominees, affiliates or a nominee thereof,
(ii) to a pension or profit-sharing fund established and maintained for its
employees or for the employees of any affiliate, (iii) from a nominee to any of
the aforementioned persons as beneficial owner of this Warrant or such Warrant
Shares, (iv) to a qualified institutional buyer, so long as such transfer is
effected in compliance with Rule 144A under the Securities Act, or (v) to an
accredited investor (as such term is defined in Regulation D under the
Securities Act).

 

(b) The Holder, by its acceptance hereof, agrees that prior to any transfer of
this Warrant or of the related Warrant Shares (other than as permitted by
Section 5(a) hereof or pursuant to a registration under the Securities Act), the
Holder will give written notice to the Company of its intention to effect such
transfer, together with an opinion of such counsel for the Holder as shall be
reasonably acceptable to the Company, to the effect that the proposed transfer
of this Warrant and/or such Warrant Shares may be effected without registration
under the Securities Act. Upon delivery of such notice and opinion to the
Company, the Holder shall be entitled to transfer this Warrant and/or such
Warrant Shares in accordance with the intended method of disposition specified
in the notice to the Company.

 

(c) Each stock certificate representing Warrant Shares issued upon exercise or
exchange of this Warrant and any other securities issued in respect of the
Warrant Shares upon any stock split, stock dividend, recapitalization, merger,
consolidation or similar event, shall bear the following legend (unless the
opinion of counsel referred to in Section 5(b) states such legend is not
required) in addition to any other agreement to which the Holder is subject:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

 

5

 

 

The Holder understands that the Company may place, and may instruct any transfer
agent or depository for the Warrant Shares to place, a stop transfer notation in
the securities records in respect of the Warrant Shares.

 

6. Reservation of Shares. The Company shall at all times during the Exercise
Period reserve and keep available out of its authorized and unissued Common
Stock, solely for the purpose of providing for the exercise of the rights to
purchase all Warrant Shares granted pursuant to the Warrants, such number of
shares of Common Stock as shall, from time to time, be sufficient therefor. The
Company covenants that all shares of Common Stock issuable upon exercise of this
Warrant, upon receipt by the Company of the full Exercise Price therefor, and
all shares of Common Stock issuable upon conversion of this Warrant, shall be
validly issued, fully paid, non-assessable, and free of preemptive rights, and
free from all taxes, claims, liens, charges and other encumbrances.

 

7. Certain Adjustments.

 

(a) The Exercise Price shall be subject to adjustment from time to time as
follows:

 

(i) In the event that the Company shall (A) pay a dividend or make a
distribution to all its stockholders, in shares of Common Stock, on any class of
capital stock of the Company or any subsidiary which is not directly or
indirectly wholly owned by the Company, (B) split or subdivide its outstanding
Common Stock into a greater number of shares, or (C) combine its outstanding
Common Stock into a smaller number of shares, then in each such case the
Exercise Price in effect immediately prior thereto shall be adjusted so that the
Holder of a Warrant thereafter surrendered for Exercise shall be entitled to
receive the number of shares of Common Stock that such Holder would have owned
or have been entitled to receive after the occurrence of any of the events
described above had such Warrant been exercised immediately prior to the
occurrence of such event. An adjustment made pursuant to this Section 7(a)(i)
shall become effective immediately after the close of business on the record
date in the case of a dividend or distribution (except as provided in Section
7(e) below) and shall become effective immediately after the close of business
on the effective date in the case of such subdivision, split or combination, as
the case may be. Any shares of Common Stock issuable in payment of a dividend
shall be deemed to have been issued immediately prior to the close of business
on the record date for such dividend for purposes of calculating the number of
outstanding shares of Common Stock under clauses (c) and (d) below.

 

(ii) No adjustment in the Exercise Price shall be required unless the adjustment
would require an increase or decrease of at least 1% in the Exercise Price then
in effect; provided, however, that any adjustments that by reason of this
Section 7(a) are not required to be made shall be carried forward and taken into
account in any subsequent adjustment. All calculations under this Section 7(a)
shall be made to the nearest cent or nearest 1/100th of a share.

 

6

 

 

(iii) The Company from time to time may reduce the Exercise Price by any amount
for any period of time in the discretion of the Board of Directors. A voluntary
reduction of the Exercise Price does not change or adjust the Exercise Price
otherwise in effect for purposes of this Section 7(a).

 

(iv) In the event that, at any time as a result of an adjustment made pursuant
to Section 7(a)(i) or 7(a)(ii) above, the Holder of any Warrant thereafter
surrendered for exercise shall become entitled to receive any shares of the
Company other than shares of the Common Stock, thereafter the number of such
other shares so receivable upon exercise of any such Warrant shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Common Stock contained in
Section 7(a)(i) or 7(a)(ii) above, and the other provisions of this Section 7(a)
with respect to the Common Stock shall apply on like terms to any such other
shares.

 

(b) In case of any reclassification of the Common Stock (other than in a
transaction to which Section 7(a)(i) applies), any consolidation of the Company
with, or merger of the Company into, any other entity, any merger of another
entity into the Company (other than a merger that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
Common Stock of the Company), any sale or transfer of all or substantially all
of the assets of the Company or any compulsory share exchange, pursuant to which
share exchange the Common Stock is converted into other securities, cash or
other property, then lawful provision shall be made as part of the terms of such
transaction whereby the Holder of a Warrant then outstanding shall have the
right thereafter, during the period such Warrant shall be exercisable, to
exercise such Warrant only for the kind and amount of securities, cash and other
property receivable upon the reclassification, consolidation, merger, sale,
transfer or share exchange by a holder of the number of shares of Common Stock
of the Company into which a Warrant might have been able to exercise for
immediately prior to the reclassification, consolidation, merger, sale, transfer
or share exchange assuming that such holder of Common Stock failed to exercise
rights of election, if any, as to the kind or amount of securities, cash or
other property receivable upon consummation of such transaction subject to
adjustment as provided in Section 7(a) above following the date of consummation
of such transaction. The provisions of this Section 7(b) shall similarly apply
to successive reclassifications, consolidations, mergers, sales, transfers or
share exchanges.

 

7

 

 

(c) If (i) the Company shall take any action which would require an adjustment
in the Exercise Price pursuant to Section 7(a); (ii) the Company shall authorize
the granting to the holders of its Common Stock generally of rights, warrants or
options to subscribe for or purchase any shares of any class or any other
rights, warrants or options; (iii) there shall be any reclassification or change
of the Common Stock (other than a subdivision or combination of its outstanding
Common Stock or a change in par value) or any consolidation, merger or statutory
share exchange to which the Company is a party and for which approval of any
stockholders of the Company is required, or the sale or transfer of all or
substantially all of the assets of the Company; or (iv) there shall be a
voluntary or involuntary dissolution, liquidation or winding up of the Company;
then, in each such case, the Company shall cause to be filed with the transfer
agent for the Warrants and shall cause to be mailed to each Holder at such
Holder’s address as shown on the books of the transfer agent for the Warrants,
as promptly as possible, but at least 30 days prior to the applicable date
hereinafter specified, a notice stating (A) the date on which a record is to be
taken for the purpose of such dividend, distribution or granting of rights,
warrants or options, or, if a record is not to be taken, the date as of which
the holders of Common Stock of record to be entitled to such dividend,
distribution or rights, warrants or options are to be determined, or (B) the
date on which such reclassification, change, consolidation, merger, statutory
share exchange, sale, transfer, dissolution, liquidation or winding-up is
expected to become effective or occur, and the date as of which it is expected
that holders of Common Stock of record shall be entitled to exchange their
shares of Common Stock for securities or other property deliverable upon such
reclassification, change, consolidation, merger, statutory share exchange, sale,
transfer, dissolution, liquidation or winding up. Failure to give such notice or
any defect therein shall not affect the legality or validity of the proceedings
described in this Section 7(c).

 

(d) Whenever the Exercise Price is adjusted as herein provided, the Company
shall promptly file with the transfer agent for the Warrants a certificate of an
officer of the Company setting forth the Exercise Price after the adjustment and
setting forth a brief statement of the facts requiring such adjustment and a
computation thereof. The Company shall promptly cause a notice of the adjusted
Exercise Price to be mailed to each Holder.

 

(e) In any case in which Section 7(a) provides that an adjustment shall become
effective immediately after a record date for an event and the date fixed for
such adjustment pursuant to Section 7(a) occurs after such record date but
before the occurrence of such event, the Company may defer until the actual
occurrence of such event (i) issuing to the Holder of any Warrants exercised
after such record date and before the occurrence of such event the additional
shares of Common Stock issuable upon such conversion by reason of the adjustment
required by such event over and above the Common Stock issuable upon such
exercise before giving effect to such adjustment, and (ii) paying to such holder
any amount in cash in lieu of any fraction pursuant to Section 7(h).

 

(f) In case the Company shall take any action affecting the Common Stock, other
than actions described in this Section 7, which in the opinion of the Board of
Directors would materially adversely affect the exercise right of the Holders,
the Exercise Price may be adjusted, to the extent permitted by law, in such
manner, if any, and at such time, as the Board of Directors may determine to be
equitable in the circumstances; provided, however, that in no event shall the
Board of Directors be required to take any such action.

 

(g) For the purpose of any computation under Section 3(b) or this Section 7, the
“Current Market Price” per share of Common Stock shall mean the VWAP of the
Common Stock on the day in question.

 

(h) The Company shall not be required to issue fractions of shares of Common
Stock or other capital stock of the Company upon the exercise of this Warrant.
If any fraction of a share would be issuable on the exercise of this Warrant (or
specified portions thereof), the Company shall purchase such fraction for an
amount in cash equal to the same fraction of the Current Market Price of such
share of Common Stock on the date of exercise of this Warrant.

 

8

 

 

8. Transfer Taxes. The issuance of any shares or other securities upon the
exercise of this Warrant, and the delivery of certificates or other instruments
representing such shares or other securities, shall be made without charge to
the Holder for any tax or other charge in respect of such issuance. The Company
shall not, however, be required to pay any tax which may be payable in respect
of any transfer involved in the issue and delivery of any certificate in a name
other than that of the Holder and the Company shall not be required to issue or
deliver any such certificate unless and until the person or persons requesting
the issue thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.

 

9. Loss or Mutilation of Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
any Warrant (and upon surrender of any Warrant if mutilated), and upon
reimbursement of the Company’s reasonable incidental expenses, the Company shall
execute and deliver to the Holder thereof a new Warrant of like date, tenor, and
denomination in lieu of the lost, stolen, destroyed or mutilated Warrant or
stock certificate provided, however, that, if the Company’s stock is publicly
traded, the Company may require the posting of a bond in an amount and nature as
is customary and reasonable given the circumstances.

 

10. No Rights as a Stockholder. The Holder of any Warrant shall not have, solely
on account of such status, any rights of a stockholder of the Company, either at
law or in equity, or to any notice of meetings of stockholders or of any other
proceedings of the Company, except as provided in this Warrant.

 

11. Stockholder Agreements. This Warrant and the Warrant Shares exercisable
hereunder are subject to the terms of each of those certain Investors’ Rights
Agreement, Right of First Refusal Agreement and Voting Agreement, as each may be
amended or restated from time to time, each dated November 15, 2019
(collectively, and as the same may hereafter be amended, the “Stockholder
Agreements”). In the event that Holder is not already a party to each of the
Stockholder Agreements, as a condition precedent to the Company’s issuance of
any of the Warrant Shares exercisable hereunder, Holder shall execute an
adoption agreement in a form acceptable to the Company providing that Holder
become a party as an “Investor” to each of the Stockholder Agreements.

 

12. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof.

 

13. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, by commercial delivery
service, mailed by registered or certified mail (return receipt requested), sent
via facsimile (with confirmation of receipt) or electronic mail to the parties
at the address for each party, as set forth in the introductory paragraph with
respect to the Holder and in the case of the Company, at 201 E. Kennedy Blvd,
Suite 700, Tampa, Florida 33602.

 

14. Purchaser Subscription Default. For the avoidance of doubt, this Warrant
shall terminate immediately upon the occurrence of a Purchaser Subscription
Default with respect to the Holder and any Warrants Shares issued by the Company
on, prior to or following the occurrence of such a Purchaser Subscription
Default with respect to the Holder shall be null and void, ab initio, without
further action or notice.

 

15. Acceptance of Warrant. By acceptance of this Warrant, the Holder accepts and
agrees to be bound by all of the terms and provisions set forth herein.

 

* * *

 

9

 

 

Issuance date: ________________, 2020

 

  H-CYTE, INC.         By:     Name: William E. Horne   Title: Chief Executive
Officer

 

Signature Page to Warrant Issued to [PURCHASER]

 

   

 

 

FORM OF ASSIGNMENT

 

(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)

 

FOR VALUE RECEIVED, ___________________ hereby sells, assigns, and transfers
unto __________________ a Warrant to purchase the Warrant Shares, together with
all right, title, and interest therein, and does hereby irrevocably constitute
and appoint _________________ attorney to transfer such Warrant on the books of
the Company, with full power of substitution.

 

  Dated:           By:       Print Name                 Signature

 

The signature on the foregoing Assignment must correspond to the name as written
upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

   

 

 

To: H-Cyte, Inc.     201 E. Kennedy Blvd, Suite 700     Tampa, FL 33602    
Attention: Chief Executive Officer  

 

NOTICE OF EXERCISE

 

The undersigned hereby exercises his or its rights to purchase _______ Warrant
Shares covered by the within Warrant and tenders payment herewith in the amount
of $_________ by [tendering cash or delivering a certified check or bank
cashier’s check, payable to the order of the Company] [surrendering ______
shares of Common Stock received upon exercise of the attached Warrant, which
shares have a Current Market Price equal to such payment] in accordance with the
terms thereof, and requests that certificates for such securities be issued in
the name of, and delivered to:

 

_______________________________________

 

_______________________________________

 

_______________________________________

 

(Print Name, Address and Social Security

or Tax Identification Number)

 

and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by the within Warrant be registered in the name of, and delivered
to, the undersigned at the address stated below.

 

  Dated:           By:       Print Name                 Signature      

Address:

 

___________________________________________

___________________________________________

___________________________________________

 

   

